~ Case 7:19-mj-01364 Document 1 Filed on 06/12/19 in TXSD Page 1 of 2.

| AO 91 (Rev. 08/09) Criminal Complaint | - , , . , United Sta
~ southern Distr t OF Te outt
| UNITED STATES DISTRICT COURT FILED e*#8
for the JUN 12 2019

Southern District of Texas

 

David J. Bradley, Clerk’

 

United States of America’ - ) ,
. Vv. : Case No M- \4- \aud-MW
Baltazar Antonio PASCUAL *
YOB: 1985 Citizenship: Guatemala
)
Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of July 27, 2018, _ in the county of Hidalgo _ in the

Southern - District of Texas __ , the defendant(s) violated:

Code Section Offense Description

8 U.S.C. § 1324(a)(1)(A)ID ‘Knowing or in reckless distregard of the fact that F.A.M., an alien, that is, a
, citizen of Guatemala, who had entered the United States in violation of law, did
-knowingly transport, or more, or attempt to trasmport, or attempt to move, by
foot, F.A.M, in furtherance of such violation of law within the United States, that
is from a location near Hidalgo, Texas, to the point of arrest near Hidalgo,
Texas.

This criminal complaint is based on these facts:

SEE ATTACHMENT "A"

¥ Continued on the attached sheet.

approved. Ads Gams €. tht

Me | & fiz lzo1a : | | Gregory Connolly , HSI Special Agent

Printed name and title

 

 

Sworn to, before me and signed in my presence.

 

Date: 6/12/2019 [jf fe ?O—— .

. Lh. ’s signature
City and state: McAllen, Texas GAM gistrate Judge Scott Hacker

Printed name and title
Case 7:19-mj-01364 Document 1 Filed on 06/12/19 in TXSD Page 2 of 2

‘Attachment A

On July 28, 2018, F.A.M.,.an undocumented alien, namely a 12-year old Guatemalan .
national who lacked legal status to enter or be in the United States, was smuggled into
the United States by Baltazar Antonio PASCUAL (hereinafter known as PASCUAL).

PASCUAL and F.A.M. both crossed into the United States and presented themselves to
United States Border Patrol Agents in or around. the city of Hidalgo, TX. During
questioning of PASCUAL and F.A.M., it was determined both were citizens and
nationals of Guatemala. PASCUAL stated that F.A.M. was his daughter. PASCUAL
knew F.A.M. was illegally present in the United States and intended to take F.A.M. from
Guatemala to California. |

On April 30, 2019, PASCUAL arrived at the Homeland Security Investigations office
located at 630 Sansome Street San Francisco, CA 94111; for his scheduled interview
with Enforcement and Removal Operations officers. During the interview, PASCUAL
admitted that he was not the father of F.A.M. PASCUAL transported F.A.M. from
Guatemala to Hidalgo, TX, and ultimately to California, in order to successfully gain
entry into the United States.
